Citation Nr: 1433253	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right hip disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability

5.  Entitlement to service connection for residuals of an abdominal injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  The Board notes the Veteran resides in Northport, Alabama, so jurisdiction remains with the Montgomery, Alabama, RO.

The issues of entitlement to service connection for a right hip disability, a right knee disability and abdominal injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed decisions dated in March 1989, February 1996, and June 2000, service connection for right hip and right knee disabilities was denied and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  Evidence received since the June 2000 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for right hip and right knee disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to, her claims to reopen the previously denied issues of entitlement to service connection for right hip and right knee disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  With regard to these claims to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Law and Analysis

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In rating decisions dated in March 1989 and February 1996, the RO essentially denied service connection for right hip and right knee disorders on the basis that there was no evidence of permanent residual or chronic disabilities subject to service connection.  Most recently, in June 2000, the RO affirmed the denial of service connection for right hip and right knee disorders, on the basis that new and material evidence had not been submitted to reopen the claims.  The Veteran did not appeal these adverse determinations, nor did she submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The June 2000 rating decision represents the last final denial of the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The Board finds that new and material evidence has been submitted since the last final rating decision in June 2000.  The evidence of record at that time consisted of service treatment records and the Veteran's account of an in-service accident.  Other evidence considered at that time consisted of VA examination reports and clinical records, including radiological reports which were normal with no evidence of bony injury, dislocation or arthritic change of the right hip.  As noted previously, in denying the Veteran's claims the RO basically found that that the Veteran had been treated for acute and transitory conditions during service and no current residuals were shown. 

Since the June 2000 rating decision, newly-received evidence includes clinical records which show the Veteran sought treatment from a private provider for complaints of right hip pain.  X-rays of the right hip in January 2008 revealed a tiny calcification at the level of the great trochanter suggestive of bursitis.  Also of record is a January 2014 VA examination report which shows a diagnosis of degenerative joint disease of the right knee.  Newly-received evidence also includes the Veteran's testimony from the November 2013 DRO hearing that she experienced right hip problems while in service as well as statements from the Veteran made during the January 2014 VA examination.  Significantly, in these statements, she has asserted that her right knee disability is related to her now service-connected lumbar spine disability.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims. 

As noted above, the claims were essentially denied because there was a lack of evidence showing current right hip and right knee disabilities related to service.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  See Shade, 24 Vet. App. 110 (2010).  In this case, the 2008 VA treatment record and 2014 VA examination report are also material because they address evidence of current degenerative changes involving the right hip and right knee-evidence that was not of record at the time of the prior final decision in June 2000.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  

As new and material evidence has been received, the claims for service connection for right hip and right knee disabilities are reopened.  However, "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  Accordingly, both claims are reopened.  38 U.S.C.A. § 5108.  Therefore, rather than immediately adjudicating these claims on their underlying merits, the Board instead is remanding them for further development.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right hip disability is granted, and the claim is reopened.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right knee disability is granted, and the claim is reopened.


REMAND

In light of the Board's finding that the previously denied claims for service connection for right hip and right knee are reopened, the underlying issues must be considered on a de novo basis in order to avoid any prejudice to the Veteran.  Thus, additional evidentiary development is necessary before a decision can be reached on the merits.  The Veteran also seeks to establish service connection for an abdominal wall contusion, which she asserts had its onset during service as a result of an injury.

The service treatment records document the Veteran's involvement in an acute crush injury with contusion and abrasion to the lower abdomen and pelvis in August 1979.  At that time, complaints were primarily confined to the abdominal area, but later records show the Veteran was evaluated for repeated episodes of right thigh and hip pain, with no mention of the right knee.  Similar episodes of pain in the right hip and leg continued periodically throughout the remainder of her service.  The Veteran has stated that she has had continuing problems with her right knee since service and her problems therein. 

Previously, the Veteran received a diagnosis of possible calcific bursitis of the right hip during VA outpatient treatment in January 2008.  However, when examined by VA examiner in January 2014, the examiner acknowledged the Veteran's in-service injury and reports of constant pain and popping in service, but ultimately concluded that there were no findings to support a cause of the right hip pain, and so could not establish a nexus between the negative findings and current right hip pain.  

Unfortunately, the Board does not find this examination to be adequate, as the January 2008 findings of possible calcific bursitis which were not adequately addressed by the VA examiner in the January 2014 medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  As such, even if the Veteran was not shown to have calcific bursitis of the right hip at the time of the January 2014 VA examination, this does not relieve the examiner of his obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim.  Therefore, the Board finds that the Veteran's claim of service connection for right hip disability must be remanded for a clarifying medical opinion.

The Veteran is also seeking service connection for a right knee disorder, which she now contends is secondary to her service-connected lumbar spine disability.  The Board notes that a VA examiner has essentially concluded that the Veteran's current degenerative joint disease of the right knee was less likely than not that related to her active duty service.  However, this opinion does not sufficiently address the question of whether there is additional disability resulting from aggravation of the right knee by the service-connected lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion to include whether the Veteran's right knee disability is aggravated by her service-connected lumbar spine disability.

Finally with respect to the Veteran's claim for abdominal injury residuals, during VA examination in January 2014, she noted her history of abdominal trauma during service and problems with recurrent abdominal pain since then.  Although the examiner specifically indicated that the Veteran did not have any subjective symptoms or objective findings/residuals attributable to an abdominal injury, he then went on to diagnose an abdominal wall contusion.  In other words, the examiner reached an internally inconsistent conclusion by diagnosing the Veteran with a current disability, even though there are no clinical confirmations that she suffers from an actual abdominal disability.  

At a minimum, the January 2014 report is unclear at best.  The questions raised by this report can be resolved only through further evidentiary development.  For these reasons, the Veteran must be afforded a new examination to clarify what, if any, abdominal diagnoses she currently has, and even if she has no current diagnosis, whether her previously diagnosed abdominal wall contusion, present during the pendency of the appeal, is etiologically related to service.  As already noted, pursuant to McClain, supra, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated her for her right hip, right knee, and abdominal condition that are not already in the claims file.  After providing the necessary authorization to enable the AOJ to obtain such evidence on her behalf, all identified records must be obtained.

She attempts to obtain such records should be documented.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, she should be so informed.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  All attempts should be documented in the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of her current right hip, right knee, and abdominal disorders.  The claims file must be made available to the examiner for review.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support diagnoses of arthritis involving the right hip and right knee.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should clearly identify any right hip, right knee and abdominal disorders.  For any such diagnosed disability(ies), including the previously diagnosed right hip calcific bursitis, degenerative joint disease of the right knee, and abdominal wall contusion, the examiner should address whether they at least as likely as not (i.e., a 50 percent probability or greater) had their clinical onset during the Veteran's military service or are otherwise related to service.  If any diagnosed disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should address the Veteran's in-service injury as the possible onset of, or precursor to, any currently diagnosed disabilities and discuss the likelihood that her current symptoms would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report her symptoms, and that her assertions of continuity of right hip, right knee, and abdominal problems since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any right hip, right knee, or abdominal problems since service.  

With regard to the Veteran's right knee, the examiner should also address whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current degenerative disease of the right knee is caused or aggravated by her service-connected lumbar spine disability.  If aggravation is found, the examiner should identify the baseline level of severity of the right knee disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which she had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

A rationale for all opinions offered should be provided.  If the examiner(s) feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


